AMENDMENT NO. 3 TO RECEIVABLES PURCHASE AGREEMENT

THIS AMENDMENT NO. 3 TO RECEIVABLES PURCHASE AGREEMENT (this “Amendment”) is
entered into as of June 1, 2010 by and among Ferro Finance Corporation, an Ohio
corporation (“Seller”), Ferro Corporation, an Ohio corporation (“Ferro”), as
initial Collection Agent, Wells Fargo Bank, N.A. (“Wells Fargo” or a “Purchaser”
and, together with its successors and assigns, the “Purchasers”), successor by
merger to Wachovia Bank, National Association, and Wells Fargo Bank, N.A.,
successor by merger to Wachovia Bank, National Association, in its capacity as
Agent for the Purchasers (in such capacity, together with its successors and
assigns, the “Agent”), with respect to that certain Receivables Purchase
Agreement dated as of June 2, 2009 by and among the parties (as amended from
time to time, the “Agreement”). Capitalized terms used and not otherwise defined
herein shall have the meanings attributed thereto in the Agreement.

PRELIMINARY STATEMENTS

Seller and the Collection Agent desire to amend and extend the Agreement as
hereinafter set forth.

Each Purchaser and the Agent is willing to agree to such amendment, on the terms
and subject to the conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and the other mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1. Amendments.

1.1 Section 1.2 of the Agreement is hereby amended by deleting and restating the
first sentence in its entirety as follows:

“If, on any Business Day prior to the Facility Termination Date, there is
Investment Availability reflected on a Daily Report or Monthly Report, as
applicable, in each case for the preceding reporting period, as applicable,
Seller (or Collection Agent, on Seller’s behalf) may, if desired, request an
Incremental Purchase in accordance with this Section 1.2.”

1.2 Section 1.2 of the Agreement is hereby amended by deleting and restating the
third sentence in its entirety as follows:

“Each Purchase Notice shall be subject to Section 6.2 hereof and shall be
irrevocable and shall specify the requested Purchase Price (which shall be at
least $200,000 or a larger integral multiple of $100,000) and date of purchase
(which shall be a Business Day) and the requested Yield Rate.”

1.3 Section 2.1 of the Agreement is hereby amended and restated in its entirety
as follows:

“Section 2.1 Turnover of Collections. On each Capital Settlement Date, Monthly
Payment Date and each other Business Day as the Agent may request in its
commercially reasonable discretion, all Collections and all payments required
pursuant to Section 1.5 shall be paid by the Collection Agent to the Agent.”

1.4 Section 2.2 of the Agreement is hereby amended and restated in its entirety
as follows:

“Section 2.2 Mandatory Capital Settlement. If, on any Business Day, there is an
Investment Excess reflected on the Daily Report or the Monthly Report for the
preceding reporting period, as applicable, the Seller shall pay such Investment
Excess to the Agent for distribution to the Purchasers (ratably in accordance
with their respective Percentages) for application to the Aggregate Capital
until such Investment Excess is eliminated.”

1.5 Section 5.1(l) is hereby amended by deleting and restating the last sentence
in its entirety as follows:

“In the event that and on each Business Day for which the Agent has requested
cash dominion pursuant to Section 2.1., Seller represents and warrants that each
of the Lock-Box Banks has been duly instructed to wire all available funds in
the Lock-Box Accounts to the Wachovia Account on each Business Day.”

1.6 Section 7.1(j) is hereby amended by deleting and restating the second
sentence in its entirety as follows:

“In the event that and on each Business Day for which the Agent has requested
cash dominion pursuant to Section 2.1., Seller will instruct each Lock-Box Bank
to initiate a wire transfer of all available funds in each of its Lock-Box
Accounts to the Wachovia Account not later than 4:00 p.m. (New York City time)
on each Business Day.”

1.7 Section 8.2(b) is hereby amended by deleting and restating the first
sentence in its entirety as follows:

“In the event that and on each Business Day for which the Agent has requested
cash dominion pursuant to Section 2.1., the Collection Agent will instruct all
Obligors to pay all Collections directly to a Lock-Box or Lock-Box Account and
will instruct each Lock-Box Bank to initiate a wire transfer of all available
funds in each Lock-Box Account to the Wachovia Account not later than 4:00 p.m.
(New York City time) on each Business Day.”

1.8 Section 8.2(c) is hereby amended by deleting and restating the last sentence
in its entirety as follows:

“In the event that and on each Business Day for which the Agent has requested
cash dominion pursuant to Section 2.1., the Collection Agent shall segregate and
deposit with a bank designated by the Agent all Collections of Receivables on
the Business Day received by the Collection Agent, duly endorsed or with duly
executed instruments of transfer.”

1.9 Section 8.5(a) of the Agreement is hereby amended and restated in its
entirety as follows:

“(a) At such times as the Agent may request in its commercially reasonable
discretion (other than a Permitted Ferro Holiday), the Collection Agent shall
prepare and deliver not later than 11:00 a.m. (New York City time) to the Agent
and the Purchasers a Daily Report for the immediately preceding Business Day in
the form of Exhibit X hereto (appropriately completed and executed), provided
that the Agent shall request such Daily Reports at least two (2) Business Days
prior to the requested date of delivery.”

1.10 The definition of “Amortization Date” set forth in Exhibit I to the
Agreement is hereby amended and restated in its entirety to read as follows:

“Amortization Date” means the earliest to occur of (a) the Business Day
immediately prior to the occurrence of an Amortization Event set forth in
Section 9.1(g), (b) the Business Day specified in a written notice from the
Agent or any Purchaser following the occurrence and during continuation of any
other Amortization Event, and (c) the date which is five (5) Business Days after
the Agent’s receipt of written notice from Seller that it wishes to terminate
the facility evidenced by this Agreement.

1.11 The definition of “Capital Settlement Date” set forth in Exhibit I to the
Agreement is hereby amended and restated in its entirety to read as follows:

“Capital Settlement Date” means the Business Day on which any Daily Report or
Monthly Report revealing an Investment Excess is delivered.

1.12 Clause (c) of the definition of “Concentration Limit” set forth in
Exhibit I to the Agreement is hereby amended by deleting the table contained
therein and substituting therefor the table set forth below:

             
S&P Rating
  Moody’s Rating   Allowable % of Adjusted
Eligible Receivables
 
           
A-1+
  P-1     10.00 %
 
           
A-1
  P-1     10.00 %
 
           
A-2
  P-2     8.00 %
 
           
A-3
  P-3     6.00 %
 
           
Below A-3 or Not Rated
by either S&P or
Moody’s
  Below P-3 or Not Rated
by either S&P or
Moody’s   3.00%



 
           

1.13 The definition of “Dilution Reserve” set forth in Exhibit I to the
Agreement is hereby amended by deleting “2.25” and substituting therefor “2.0”.

1.14 Clause (b) of the definition of “Eligible Receivable” set forth in
Exhibit I to the Agreement is hereby amended and restated in its entirety to
read as follows:

“(b) which is not a Defaulted Receivable or owing from an Obligor as to which
more than 50% of the aggregate Outstanding Balance of all Receivables owing from
such Obligor are Defaulted Receivables,”

1.15 Clause (m) of the definition of “Eligible Receivable” set forth in
Exhibit I to the Agreement is hereby amended by inserting the following at the
end thereof:

”, and provided further that (i) Receivables which are or may be subject to a
right of set-off as a result of an Originator’s possession or receipt of
precious metal deposits from the related Obligor shall not, solely because of
such right of set-off, be excluded as Eligible Receivables, but that (ii) the
Agent may at any time and in its commercially reasonable discretion exclude such
Receivables described in clause (i) of this proviso as Eligible Receivables.”

1.16 The definition of “Facility Termination Date” set forth in Exhibit I to the
Agreement is hereby amended and restated in its entirety to read as follows:

“Facility Termination Date” means the earlier of (i) May 31, 2011, and (ii) the
Amortization Date.

1.17 The definition of “Loss Reserve” set forth in Exhibit I to the Agreement is
hereby amended by deleting “2.25” and substituting therefor “2.0”.

1.18 The definition of “Required Reserve Factor Floor” set forth in Exhibit I to
the Agreement is hereby amended by deleting “19%” and substituting therefor
“14%”.

Section 2. Representations. In order to induce the other parties hereto to
consent to this Amendment: (a) Seller hereby makes each of its representations
and warranties set forth in Section 5.1 (other than Section 5.1(m)) of the
Agreement as though made on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case Seller represents and warrants that such representations and warranties
were true and correct in all material respects as of such earlier date, and
(b) each of the Seller Parties hereby confirms that, as of the date of this
Amendment, no event has occurred and is continuing that constitutes an
Amortization Event or a Potential Amortization Event.

Section 3. Conditions Precedent. This Amendment shall become effective as of the
date first above written upon receipt by the Agent of counterparts hereof, duly
executed by each of the parties hereto.

Section 4. Miscellaneous.

4.1. CHOICE OF LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL APPLY HERETO).

4.2. CONSENT TO JURISDICTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR STATE
COURT SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE AGREEMENT AS AMENDED HEREBY
AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
AGENT OR ANY PURCHASER TO BRING PROCEEDINGS AGAINST ANY SELLER PARTY IN THE
COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY SELLER PARTY
AGAINST THE AGENT OR ANY PURCHASER OR ANY AFFILIATE OF THE AGENT OR ANY
PURCHASER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH THIS AMENDMENT OR THE AGREEMENT AS AMENDED
HEREBY SHALL BE BROUGHT ONLY IN A COURT IN THE BOROUGH OF MANHATTAN, NEW YORK.

4.3. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AMENDMENT OR THE AGREEMENT AS AMENDED HEREBY OR THE
RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.

4.4. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement.

4.5 Attorneys’ Fees. Following the execution and delivery of this Amendment,
Ferro shall promptly pay outstanding legal fees of Greenberg Traurig, LLP,
counsel to the Agent, in the amount of $5087.80.

4.6. Patriot Act. Agent hereby notifies you that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”), it may be required to obtain, verify and record
information that identifies Ferro, which information includes the name and
address of Ferro and other information that will allow Bank to identify Ferro in
accordance with the Patriot Act. This notice is given in accordance with the
requirements of the Patriot Act. You agree to cause Company to provide Agent,
prior to the date hereof, with all documentation and other information required
by bank regulatory authorities under “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the Patriot
Act.

<Signature pages follow>IN WITNESS WHEREOF, the parties hereto have caused this
Amendment to be executed and delivered by their duly authorized officers as of
the date hereof.

FERRO FINANCE CORPORATION, as Seller

By: /s/ Robert Gage
Name: Robert Gage
Title: Assistant Treasurer


FERRO CORPORATION, as Collection Agent

By: /s/ John T. Bingle
Name: John T. Bingle
Title: Treasurer


1

WELLS FARGO BANK, N.A.,


individually as a Purchaser and as Agent

By: /s/ William P. Rutkowski
Name: William P. Rutkowski
Title: Vice President


2